Citation Nr: 1613483	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  11-18 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease, spinal stenosis, and bulging discs of the lumbar spine.

2.  Entitlement to a compensable disability rating for tension headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1981 to December 1983.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The issue of entitlement to service connection for degenerative disc disease, spinal stenosis, and bulging discs of the lumbar spine is addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  Prior to January 29, 2014, the Veteran experienced headaches occurring approximately one to three times a week, which were capable of producing economic inadaptability. 

2.  Beginning January 29, 2014, the Veteran experienced prostrating headaches less than once every two months and non-characteristic prostrating headaches, at most, two to three times a month.


CONCLUSIONS OF LAW

1.  Prior to January 29, 2014, a disability evaluation of 50 percent, but no more, for tension headaches is warranted.  38 U.S.C.A. §§ 1155; 5107(b); 38 C.F.R. § 4.124a, Diagnostic Code 8100.

2.  Beginning January 29, 2014, a compensable disability evaluation for tension headaches is not warranted.  38 U.S.C.A. §§ 1155; 5107(b); 38 C.F.R. § 4.124a, Diagnostic Code 8100.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim for an increased rating for her tension headaches, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

The RO's February 2009 letter to the Veteran satisfied the duty to notify provisions.  This correspondence advised the Veteran of the information necessary to substantiate her claim and of her and VA's respective obligations for obtaining specified types of evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, this letter notified the Veteran that she must submit, or request that VA obtain, evidence of the worsening of her disabilities and the different types of evidence available to substantiate her claim for a higher rating.  Moreover, this letter informed her of the requirements to obtain higher ratings and notified her of the need to submit evidence of how such worsening affected her employment.  It also informed the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although the May 2011 statement of the case did not list the rating criteria applicable to her service-connected tension headache disorder, that criteria was listed in an attachment to the February 2009 letter to the Veteran.

For these reasons, the Board finds that the content requirements of the notice VA is to provide have been met because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of her claim, including the opportunity to present pertinent evidence.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  As such, no further development is required regarding the duty to notify.

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records and her identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded VA examinations that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the March 2009 and January 2014 VA examiners took into account the Veteran's statements and treatment records, which allowed for fully-informed evaluations of her service connected disabilities.  Id.  Although the Veteran had previously requested a hearing before the Board, she withdrew her hearing request in December 2015.

As such, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U.S. 369 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In May 1984, the Veteran filed a claim for service connection for a head injury, and in a June 1985 rating decision, the RO granted service connection for tension headaches and assigned a noncompensable evaluation.  In April 2007, the Veteran filed a claim for an increased rating for her headache disorder, and in October 2007, the RO continued the assigned noncompensable rating.  The Veteran did not appeal the October 2007 rating decision.  The Veteran filed another increased rating claim in January 2009, and in an April 2009 rating decision, the RO again continued a noncompensable evaluation for her service-connected tension headaches.  The Veteran perfected her appeal and her claim is now before the Board.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  

The Veteran's headaches are currently rated as noncompensable pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100, which provides the rating criteria for impairment due to migraine headaches.  In a March 2014 statement in support of her claim, the Veteran stated she believed that her headache disorder should be rated as 10 percent disabling.

Under Diagnostic Code 8100, the maximum 50 percent rating is warranted for "very frequent" completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average once a month over the last several months.  Id.  A 10 percent rating is warranted for characteristic prostrating attacks averaging once every two months over the last several months, and a noncompensable rating is warranted for "less frequent attacks."  Id.  "Prostration" has been defined as "extreme exhaustion or powerlessness."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1554 (31st Ed. 2007).  Similarly, "prostration" has been defined as "complete physical or mental exhaustion."  MERRIAN WEBSTER'S NEW COLLEGIATE DICTIONARY, 999 (11th Ed. 2007).

At a February 2009 VA appointment, the Veteran indicated her headaches were becoming much worse; they seemed to be more intense and occurred all the time.  She stated that she "[did] not really ever not have a headache."  

At a March 2009 VA examination, the Veteran reported that following a May 2006 motor vehicle accident, her headaches became worse.  At the time of the examination, she stated she was waking up with headaches and experienced headaches approximately one day a week; she described the headaches as a dull pain over the left side of her head and indicated they could last for up to two days.  Other symptoms associated with her headaches included photophobia, sonophobia, blurred vision, dizziness, and rare nausea and vomiting.  The Veteran indicated that she did not miss any days at work due to her headaches because her employer was flexible with the hours and days she worked.

At a March 2009 VA neurology consultation, the examiner documented that the Veteran experienced headaches about 30 years ago, which dissipated after her pregnancy at age 34, "to return only after she had a motor vehicle accident in May 2006."  At the time of that accident, the Veteran stated the headaches were "severe" and that they "again subsided" and recently returned "about six months ago."  She reported headaches occurring as frequently as three times a week and as infrequently as once a week.  Her headaches typically woke her up, and upon waking due to headache pain, she would vomit.

At a January 29, 2014, VA examination, the Veteran reported she experienced head trauma in 1969 prior to active duty service and again twice in 1982 during active duty service.  She stated the 1969 accident caused migraine headaches and that after she experienced head trauma in 1982, her migraines began to worsen and were incapacitating for a couple of years but gradually dissipated after that.  The Veteran did not mention her May 2006 motor vehicle accident.  The examiner documented that the Veteran only experienced headaches now "once in a great while (less than one per year)" and that those headaches caused typical migraine-like symptoms, including photophobia and nausea, and that they were sometimes prostrating.  Over the past several months, the Veteran stated her characteristic prostrating attacks of migraine headache pain occurred less than once every two months.  She denied prostrating attacks of non-migraine headache pain.  On the infrequent days she did experience prostrating headaches, the Veteran stated she lied down, slept, and/or closed herself in a dark room, causing her to miss an entire day of work.

Prior to January 29, 2014, the Board finds the evidence reflects the Veteran experienced "very frequent" completely prostrating and prolonged attacks of her tension headaches warranting the highest 50 percent disability rating.  While the term "very frequent" is not defined in VA regulations, the criteria for the next lower 30 percent rating contemplate completely prostrating attacks averaging once a month, and therefore, the Board finds "very frequent" headaches would average more than once a month under the 50 percent criteria.  At her May 2009 VA neurology appointment, the Veteran indicated she experienced headaches one to three times a week, which caused her to wake up and vomit; she also described photophobia, sonophobia, and blurred vision, which the Board finds are prostrating.  Further, at her March 2009 VA examination, she indicated her headaches sometimes lasted up to two days, satisfying the "prolonged attacks" prong under the 50 percent rating criteria.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Moreover, the Board concludes that the Veteran's headaches were productive of severe economic inadaptability, satisfying the final prong under the 50 percent rating criteria.  While the Veteran indicated her headaches did not interfere with employment because her employer was flexible with the days and time she could complete her work, the Board finds that if the Veteran had a job where she was required to be at work, for example, for 8 hours a day at specific times, that her headache disorder would have been capable of producing economic inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 446-47 (2004) (holding that "productive of severe economic inadaptability" is not synonymous with being completely unable to work and that the phrase "productive of" could be read to mean either "producing" or "capable of producing" economic inadaptability).

Although the evidence of record demonstrates that the Veteran was involved in a May 2006 motor vehicle accident and that her headaches increased in severity around that time, the evidence also reflects that her headache disorder increased in severity in 2009 absent any intervening cause.  Without evidence that symptoms of the Veteran's service-connected headaches could be distinguished from potential nonservice-connected headaches, all symptoms will be attributed to the Veteran's service-connected headache disorder.  See Mittleider v. West, 11 Vet. App. 181 (1998).

At a September 2009 VA primary care appointment, the Veteran reported that her headaches were getting "somewhat better," and at an April 2010 VA primary care appointment she reported no increase in her headaches.  The Board finds the term "somewhat better" is too ambiguous to conclude that the severity of her headaches had decreased to the point where the next lower 30 percent disability rating would be appropriate.  At a December 2012 VA consultation, the Veteran reported frequent headaches, which were poorly localized and not migraine in nature.  The Board similarly finds that this medical evidence is too ambiguous to warrant a disability rating less than 50 percent.  The Veteran indicated her headaches were "not migraine in nature," and the medical evidence does not demonstrate whether her headaches were prostrating.  VA treatment records do not document any complaints of or treatment for headaches from December 2012 until a January 2014 VA examination and the Board cannot speculate as to the severity of the Veteran's headaches during that time.  Accordingly, affording her the benefit of the doubt, the Board finds that for the entire period prior to January 29, 2014, the Veteran's headache disorder warrants the highest schedular 50 percent disability rating.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.124a, Diagnostic Code 8100.

Beginning January 29, 2014, the evidence demonstrates that the Veteran's service-connected headache disorder does not warrant a compensable disability rating.  At her January 29, 2014, VA examination, the Veteran reported migraine-like headaches less than once a year with symptoms of photophobia and nausea; she indicated they were sometimes prostrating when they were bad.  The examiner checked the boxes acknowledging that the Veteran experienced characteristic prostrating attacks of migraine headache pain less than once every two months and that she did not experience any prostrating attacks of non-migraine headache pain.  

At a June 2014 VA appointment, the Veteran reported "frequent headaches" and in July 2014 she also reported frequent headaches occurring two to three times a week.  In October 2014, the Veteran denied headaches.  At these medical appointments, the Veteran did not describe her headache symptoms whatsoever which would lead the Board to conclude that her headaches were prostrating, which is required to obtain a compensable rating.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  The criteria for a 10 percent disability rating require characteristic prostrating headaches approximately one every two months, and the criteria for a noncompensable rating are for "less frequent attacks," than the 10 percent rating criteria.  Id.  The Veteran reported experiencing prostrating headaches less than once a year, and therefore, her symptoms more closely resemble the noncompensable criteria.  See id.  

The Board has also considered the Veteran's lay statements regarding her headache disorder.  Her statements are competent evidence as to her symptoms because this requires only personal knowledge.  See 38 C.F.R. § 3.159(a) (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); Layno v. Brown, 6 Vet. App. 465, 470 (1994); see also Barr v. Nicholson, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  However, her statements are not competent evidence to identify a specific level of disability relating her headache disorder to the appropriate diagnostic codes as this requires specialized medical education, training, or experience.  See 38 C.F.R. § 3.159(a).

On the other hand, such competent evidence concerning the nature, extent, and severity of the Veteran's headache disorder has been provided by medical personnel who have examined her during the current appeal and provided examination reports based on clinical evaluations.  See 38 C.F.R. § 3.159(a).  The medical findings, as provided in the examination reports, directly address the criteria under which her disability is evaluated.  As such, the Board finds that the objective medical evidence of record is competent to determine the level of severity of the Veteran's disability and that the Veteran's statements that she believes her headache disorder warrants a specific rating percentage are not competent.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluations are, therefore, adequate, and no referral is required.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the assigned schedular ratings inadequate.  The Veteran's service-connected tension headaches have been evaluated under the most analogous diagnostic code, which contemplates the level of occupational and social impairment caused by migraine headaches.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Prior to January 29, 2014, the Veteran's headache disorder was manifested by, at worst, characteristic prostrating headaches one to three times a week with prolonged symptoms, capable of producing economic inadaptability.  Beginning January 29, 2014, the Veteran's headache disorder was manifested by prostrating headaches less than once every two months and non-characteristic prostrating headaches, at most, two to three times a month.  Diagnostic Code 8100, which pertains to migraine headaches, takes into account the severity of headaches by evaluating the frequency, duration, and prostrating nature of headaches.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  The Veteran has reported vomiting, photophobia, sonophobia, blurred vision, and nausea associated with her headaches.  Although the Board finds these symptoms are characteristic of prostrating headaches, these specific symptoms are not specifically discussed in the rating criteria.  However, evidence of symptoms not contemplated by the rating criteria, standing alone, is not sufficient to warrant referral for extraschedular consideration under VA regulations.  38 C.F.R. § 3.321.

The Board has contemplated whether staged ratings would be appropriate and has assigned staged ratings based on evidence of worsening or improvement of headache symptoms.  While there may have been day-to-day fluctuations of the Veteran's headache disorder, the evidence of record shows no distinct time periods, other than the staged ratings assigned herein, during which the Veteran's symptoms have varied to such an extent that ratings greater or less than 50 percent prior to January 29, 2014, or a compensable rating beginning January 29, 2014, would be warranted under any diagnostic code.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Board has also considered the benefit of the doubt doctrine; however, as the preponderance of the evidence weighs against a disability rating in excess of 50 percent prior to January 29, 2014, and against a compensable disability rating beginning January, 29, 2014, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Prior to January 29, 2014, a disability evaluation of 50 percent, but no more, is granted.

Beginning January 29, 2014, a compensable disability evaluation is denied.


REMAND

The Board finds the Veteran's claim for an increased rating for her service-connected low back disorder must be remanded for further development.  Specifically, the evidence is unclear as to whether the Veteran has neurological manifestations associated with her low back disorder.

In May 1984, the Veteran filed a claim for service connection for her back, and in a June 1985 rating decision, the RO granted service connection and assigned a noncompensable evaluation.  In September 1995, the RO increased the Veteran's service-connected low back disorder to 10 percent disabling, and in November 2004, the RO increased it to 20 percent disabling.  In April 2007, the Veteran filed an increased rating claim, and in October 2007, the RO continued the assigned 20 percent rating, and the Veteran did not appeal that decision.  The Veteran filed another increased rating claim in January 2009, and the RO denied a disability rating in excess of 20 percent in an April 2009 rating decision.  The Veteran perfected her appeal and her claim is now before the Board.

In February 2009, the Veteran reported pain radiating through her hips and the examiner recommended she be evaluated by Rehabilitation Medicine Service to determine if her radiating pain was radiculopathy or neuropathy.  At a May 2011 VA consultation, the Veteran reported possible decrease in bowel and bladder control for approximately the past 18 months, which became worse in the past 6 months.  At a March 2012 VA appointment, the Veteran reported a history of intermittent bladder incontinence but denied any current bladder problems.  At a December 2012 VA pain consultation, the Veteran reported bladder "problems and urgency," and examiner documented that she "gave a weak history of right L5 radiculopathy" and assessed "possible" mild L5 radiculopathy.  At an October 2013 VA primary care appointment, the Veteran reported trouble with her back and indicated that she sometimes experienced numbness and tingling in her legs, causing her legs to feel weak like they were going to give out.  The examiner documented that the weakness in the Veteran's legs "may" be due to vascular problems or due to nerve problems associated with the low back.

The record reflects that the Veteran has experienced neurological symptoms which were potentially caused by her low back disorder.  As the evidence in this regard is inconclusive, a remand is required to afford the Veteran VA spine and neurological examinations.

On remand, the RO must also obtain and associate with the electronic record all VA treatment records from December 2014 to the present.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claims.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

Regardless of the Veteran's response, the RO must request all outstanding VA treatment records from December 2014 to the present.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.

2.  The Veteran must also be afforded the appropriate VA orthopedic and neurologic examinations to determine the current severity of her service-connected low back disorder.  The electronic claims file must be made available to the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include electromyography studies, must be accomplished.

The examiner must conduct full range of motion studies on the Veteran's service-connected low back.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.

The examiner must comment on the presence or absence of favorable or unfavorable ankylosis of the entire thoracolumbar spine and the presence or absence of intervertebral disc syndrome of the thoracolumbar spine.  If intervertebral disc syndrome is present, the examiner must document the number of weeks in the past year the Veteran experienced incapacitating episodes.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Additionally, the examiner must record the presence or absence of muscle spams, localized tenderness, or guarding, and must note whether any of these symptoms are severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.

The examiner must state whether the Veteran has any neurological manifestations which are due to her service-connected low back.  Specifically, the examiner must consider whether the Veteran experiences bladder impairment and/or lower extremity radicular symptoms due to her low back disorder.  The examiner must state upon what specific evidence these determinations are based.

If neurological manifestations of the Veteran's low back disorder include impairment of a nerve, such as lower extremity radiculopathy, the examiner must indicate whether the neurological symptoms result in complete or incomplete paralysis of any nerve and must identify the specific nerve(s) involved.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe, with the provision that wholly sensory involvement should be characterized as mild, or at most, moderate.

A complete rationale for all opinions must be provided.  If the examiner cannot provide any requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

5.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and her representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


